Case 3:15-cr-00185-MMH-PDB Document 140 Filed 01/07/21 Page 1 of 5 PageID 1038




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                           CASE NO: 3:15-cr-185-J-34PDB

 SHELDON LAMONT JACKSON                       ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

        Upon motion of     the defendant     the Director of the Bureau of Prisons for

 a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

 applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

 statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

      DENIED after complete review of the motion on the merits.

            FACTORS CONSIDERED

        Defendant Sheldon Lamont Jackson is a 47-year-old inmate incarcerated at

 Jesup FCI, serving a 180-month term of imprisonment for possession of a firearm by

 an armed career criminal. (Doc. 102, Judgment). According to the Bureau of Prisons

 (BOP), he is scheduled to be released from prison on January 28, 2029. Jackson seeks

 compassionate release because of his medical conditions. Although Jackson does not

 specify what those conditions are, based on his medical records and prescribed

 medications (rosuvastatin calcium and Biktarvy), they appear to be high cholesterol

 and “asymptomatic HIV.” (See Doc. 135-1, Defendant’s Exhibit at 4; Doc. S-139,
Case 3:15-cr-00185-MMH-PDB Document 140 Filed 01/07/21 Page 2 of 5 PageID 1039




 Medical Records at 1-2). Jackson does not explicitly raise Covid-19 as a reason for

 compassionate release, but he mentions the pandemic-related lockdown at his prison

 in his Motion to Appoint Counsel. (Doc. 136). Liberally construing the Motion for

 Compassionate Release (Doc. 135) and Motion to Appoint Counsel (Doc. 136) together,

 the Court interprets the Motions as raising Covid-19 as a reason for compassionate

 release as well.

       A movant for compassionate release bears the burden of proving that a

 reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

 33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

 Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

 burden of proving that a sentence reduction is appropriate). “Given the permissive

 language [of § 3582(c)(1)(A)], a district court’s decision whether to grant or deny a

 defendant's request for a sentence reduction is discretionary.” United States v.

 Winner, No. 20–11692, 2020 WL 7137068, at *2 (11th Cir. Dec. 7, 2020). As the Third

 Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

 independently justify compassionate release, “especially considering BOP’s statutory

 role, and its extensive and professional efforts to curtail the virus’s spread.” United

 States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Jackson has not demonstrated extraordinary and compelling reasons

 warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A). According to the

 Centers for Disease Control (CDC), certain underlying conditions might increase the

 risk of severe infection from Covid-19 and other conditions are known to increase the




                                           2
Case 3:15-cr-00185-MMH-PDB Document 140 Filed 01/07/21 Page 3 of 5 PageID 1040




 risk of serious illness. 1 HIV falls into the former category and high cholesterol does

 not fall into either category.

        To be sure, HIV is a condition that must be taken seriously, especially in light

 of Covid-19. But fortunately, advances in medical treatment have made HIV a

 manageable condition. The CDC advises that those who have “HIV with a low CD4

 cell count[2] or [are] not on HIV treatment” have a weakened immune system, which

 “may increase [the] risk of severe illness from COVID-19.” According to Jackson’s

 medical records, he receives Biktarvy, an antiviral drug, to treat his HIV. See Medical

 Records at 1-2. Jackson’s HIV is described as “asymptomatic,” and he has “never had

 an HIV-related illness.” Id. at 2. Jackson also does not point to any evidence that he

 has a low CD4 cell count. According to Jackson’s BOP file, he is classified a Care Level

 2 stable chronic care inmate. Id. at 3. As such, Jackson’s HIV appears to be well-

 controlled and he has not shown extraordinary and compelling circumstances. 3

        Moreover, the sentencing factors under 18 U.S.C. § 3553(a) do not support a

 reduction in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. Jackson is serving



 1  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html.
 2       CD4 cells are white blood cells that fight infection. “A healthy immune system
 normally has a CD4 count ranging from 500 to 1400 cells per cubic millimeter of blood. At
 levels below 200, a person becomes susceptible to opportunistic infections.” United States v.
 Carter, No. CR 107-076, 2020 WL 4194014, at *2 n.4 (S.D. Ga. July 21, 2020) (citation
 omitted).
 3      The Court recognizes that there is a split of authority over whether district courts are
 bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
 cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020); United
 States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). The Court’s decision does not depend on
 the resolution of that issue because it would reach the same conclusion if it had independent
 authority to identify extraordinary and compelling reasons.


                                                3
Case 3:15-cr-00185-MMH-PDB Document 140 Filed 01/07/21 Page 4 of 5 PageID 1041




 a mandatory minimum 180-month term of imprisonment under the Armed Career

 Criminal Act (ACCA), 18 U.S.C. § 924(e). Before possessing the firearm in the instant

 case, he was twice convicted of possession of cocaine with intent to sell (1995 and

 1996), and of resisting an officer with violence (2001). (Doc. 92, Presentence

 Investigation Report [PSR] at ¶ 24). Jackson also received a guidelines enhancement

 for obstruction of justice because he tried to dissuade a witness from testifying before

 the grand jury. Id. at ¶ 13. The Eleventh Circuit Court of Appeals affirmed Jackson’s

 conviction and sentence. United States v. Jackson, 736 F. App’x 825 (11th Cir. 2018).

         As of this date, Jackson has served approximately 57 months in custody, or

 32% of his term of imprisonment, dating from his arrest on April 29, 2016 (and

 accounting for a brief period in related state custody from January 25, 2015 to

 February 4, 2015). See PSR at p. 1. According to the BOP, he has about eight years

 remaining on his sentence accounting for good time credits. In view of all the § 3553(a)

 factors, reducing Jackson’s term of imprisonment is not warranted at this time.

         Accordingly, Defendant Sheldon Lamont Jackson’s Motion for Compassionate

 Release (Doc. 135) is DENIED. Likewise, the Motion to Appoint Counsel (Doc. 136)

 is DENIED because it is not supported by the interests of justice. United States v.

 Cain, 827 F. App’x 915, 921-22 (11th Cir. 2020).

         DONE AND ORDERED at Jacksonville, Florida this 7th day of January,

 2021.




                                            4
Case 3:15-cr-00185-MMH-PDB Document 140 Filed 01/07/21 Page 5 of 5 PageID 1042




 lc 19

 Copies:
 Counsel of record
 Defendant




                                      5
